Citation Nr: 0922911	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-03 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
hip disability.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1998 to April 
2002 and in April 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When this case was most recently before the Board in 
September 2007, it was remanded in part and decided in part.  
It has since returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  The Veteran's left hip disability is manifested by 
arthritis and painful motion; however, extension of the thigh 
is not limited to five degrees, flexion is not limited to 45 
degrees, external rotation is not limited to 15 degrees, and 
adduction is not limited so that the legs cannot be crossed.

2.  The Veteran has level II hearing impairment in the right 
ear and level IV hearing impairment in his left ear. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not 
higher, for a left hip disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5350, 5251, 5252, and 5253 (2008).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, to include notice with respect to the effective-
date element of the claim, by letters mailed in May 2002 and 
October 2007.  Although the Veteran was not provided all 
required notice until after the initial adjudication, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
Appeals Management Center readjudicated the Veteran's claims 
in April 2009.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.



Legal Criteria

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).

Left Hip Disability

Traumatic arthritis of the hip is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  This code provides that 
traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is non-compensable under the 
appropriate diagnostic code, however, a 10 percent rating 
will be assigned for each major joint or group of minor 
joints affected by limitation of motion.

Limitation of motion of the thighs is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  
Diagnostic Code 5251 provides for a single 10 percent rating 
if extension of the thigh is limited to five degrees.  Under 
Diagnostic Code 5252, a 10 percent rating is warranted if 
flexion of the thigh is limited to 45 degrees, and a 20 
percent rating is warranted if flexion of the thigh is 
limited to 30 degrees.  Diagnostic Code 5253 provides that a 
10 percent rating is warranted for limitation of rotation of 
the thigh if the affected leg cannot toe-out more than 15 
degrees or when adduction of the thigh is limited so that the 
legs cannot be crossed.  A 20 percent rating is warranted 
under this code for limitation of abduction of the thigh with 
motion lost beyond 10 degrees.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R.         § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected left hip and hearing loss 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities.  

The Veteran was granted service connection for a left hip 
disability and for bilateral hearing loss in a September 2003 
rating decision.  The disabilities were both assigned 
noncompensable ratings at the time.  The Veteran contends 
that the severity of these conditions warrants higher 
ratings.

Left Hip Disability

The Veteran was afforded a VA examination for his hip 
disability in February 2003.  He reported that he first 
injured his hip in service during a vehicle accident.  His 
main complaint was that his left hip gets sharp pains.  Past 
treatment included physical therapy and anti-inflammatory 
medication which he claimed did not improve his condition.  
He also reported that he worked as a security officer, which 
required a lot of time on his feet and frequently 
necessitated ascending and descending stairs.  

The examiner indicated that the Veteran had normal posture 
and gait.  Left hip external rotation caused him discomfort 
at the end range of the motion.  Range of motion upon 
external rotation was from zero to 55 degrees, and the 
Veteran complained of some left anterior groin area pain with 
range of motion.  Internal rotation was from zero to 40 
degrees.  Flexion was from zero to 125 degrees; extension was 
to 30 degrees.  Adduction was from zero to 25 degrees, while 
abduction was from zero to 45 degrees.  The examiner also 
commented on the Veteran's October 2002 X-ray results.  He 
found no evidence of any recent fracture or dislocation.  
There was a faint abnormality just inferior to the left 
acetabulum which might have been a residual finding from the 
old incomplete fracture of the superior ramus of the ischium.  
There was also a smooth bony prominence at the medial margin 
of the superior ramus of the left ischium with two linear 
areas of faint sclerosis.  The examiner concluded by 
diagnosing the Veteran with a left ischium chip fracture.

A June 2002 medical assessment from the United States Postal 
Service (USPS) in Pittsburgh evidences that the Veteran was 
determined to be not medically qualified to perform the 
essential functions of the position for which he was seeking 
employment due to his hip condition.  The examination report 
indicates that the Veteran had limited motion of the left hip 
with pain on all planes of motion.  

The record also contains a private medical report from Dr. 
Liss from August 2004.  The examiner evaluated the Veteran's 
left hip condition, and found good range of motion in the 
left hip and no provocation of pain.  The Veteran's gait and 
station were normal and favored the left hip only slightly.  
A radiograph of the left hip revealed some mild post-
traumatic changes.  The joint spaces seemed well preserved, 
and there was were very slight periartricular osteophyte 
formation on the femur and some calcification at the inferior 
aspect of the acetabulum.  The examiner's impression was mild 
post-traumatic degenerative joint disease of the left hip.

The Veteran was afforded another VA examination in December 
2008.  He complained of worsening pain over the past several 
years.  He also reported acute flare-ups with weather and 
prolonged sitting as well as with certain movements.  The 
Veteran indicated that he had received little treatment for 
his hip condition since his last VA examination in February 
2003.  Upon physical examination, the examiner observed a 10 
degree flexion contracture on the left compared to zero 
degrees on the right.  Range of motion testing revealed that 
he was able to flex both hips up to 130 degrees with no pain 
on flexion.  He did have pain from 15 through 10 degrees 
short of full extension of the left hip and he was unable to 
extend past this motion.  There was no pain with zero to 25 
degrees of adduction and no pain with zero to 45 degrees of 
abduction.  Internal rotation was from zero to 40 degrees 
bilaterally with no pain and external rotation was limited to 
40 degrees on the left side with pain in the final degrees.  
The examiner reported that all of these ranges of motion were 
consistent and unchanged with repetitive range of motion 
testing.  Repetitive range of motion also did not increase 
pain, incoordination, fatigue, or weakness.

An X-ray study showed evidence of an old acetabular injury, 
but the examiner was not sure whether it was a fracture or 
the development of an osteophyte.  The X-ray study also 
revealed that the Veteran had the beginnings of an osteophyte 
formation at the inferior margin of the femoral head where it 
meets the subcapital portion of the femoral neck.  The 
examiner diagnosed the Veteran with a left hip injury with 
resultant post-traumatic early degenerative joint disease of 
the left hip. 

In assessing the objective evidence of pain and the degree of 
severity of pain, the examiner expressed that he believed the 
Veteran did have pain, but that it was mild.  He noted that 
the Veteran is still able to perform all of his activities of 
daily living and work as a security guard and does not walk 
with any type of antalgic gait.  As for additional functional 
impairment, the examiner believed that the Veteran does have 
mild decreased range of motion.  With respect to whether 
there would be additional limits on functional ability on 
repeated use or during flare-ups, the examiner expressed that 
he thought that there would be some limits on functionality 
during flare-ups, but as the Veteran is young, his 
functionality would still be relatively well-preserved even 
with flare-ups.  He indicated that the Veteran would probably 
be less able to perform certain activities particularly with 
his job.  However, that being said, the examiner found that 
the current disability did not impact the Veteran's ability 
to work.

The Veteran also presented testimony pertaining to his left 
hip disability at a hearing before a Decision Review Officer 
(DRO) in December 2003.  He stated that while he was in 
service, one doctor told him his hip was fractured, while 
another doctor told him it was not.  He was treated with 
physical therapy, which did not help.  He also reported that 
his hip hurts if he stands or walks for long periods of time, 
and that he also experiences sharp, sudden pains with certain 
movements.  This pain occurs about 3 times per week.  

Based on the foregoing evidence, the Board finds that the 
Veteran is entitled to a 10 percent disability evaluation, 
but not higher, for arthritis of the left hip with painful 
motion.  In so finding, the Board observes that both the 
August 2004 private examiner and the December 2008 VA 
examiner diagnosed the Veteran with early post-traumatic 
degenerative joint disease of the left hip based on X-ray 
findings.  Moreover, both the February 2003 and December 2008 
examiners found pain upon motion, with the December 2008 
examiner also finding that the Veteran's functionality would 
be somewhat limited during the Veteran's reported flare-ups 
of pain.

There is no medical evidence, however, that range of motion 
of the left hip is limited to a compensable degree under 
Diagnostic Codes 5251, 5252, or 5253.  Specifically, December 
2008 examination results did not demonstrate that extension 
is limited to five degrees, flexion is limited to 45 degrees, 
external rotation is limited to 15 degrees, or that adduction 
is limited so that the legs cannot be crossed.  Moreover, 
while pain upon examination was indicated, the examiner found 
no additional limitation of motion upon repetitive testing 
due to increased pain, incoordination, fatigue, or weakness.  
Accordingly, a disability rating higher than 10 percent is 
not warranted for the Veteran's service-connected left hip 
disability.

The Board has considered whether the Veteran is entitled to a 
higher evaluation for a left hip disability under other 
potentially applicable diagnostic codes.  
However, the higher ratings available under Diagnostic Code 
5250, 5254, and 5255 are inapplicable to the Veteran's 
disabilities since there is no evidence of ankylosis of the 
hip, flail joint, or femur impairment.

Bilateral Hearing Loss

The Veteran was first afforded VA audiological examination in 
February 2003.  Upon examination, puretone thresholds in 
decibels (db) for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       40           35            30           
30          34
Left                         40           45            40           
50          44

Speech discrimination was measured at 84 percent for the 
right ear and 80 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level II in the right ear and level III in the 
left ear.   See 38 C.F.R.          § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

The Veteran was afforded another VA audiological examination 
in December 2008.  The Court has held that, "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report." Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

The December 2008 VA examination report is in compliance with 
Martinak.  The examiner noted that the Veteran reported 
difficulty hearing in all environments and that he requires 
other people to repeat what they are saying.  He also needs 
for the television and other equipment to be louder in 
volume.  Environments with conflicting noise, such as a store 
or restaurant, are especially challenging for him.  He 
believes that his hearing impairment has significant effects 
on his employment.  He was employed in security and relied on 
the use of radios, which were not compatible with his hearing 
aids.      

Upon examination, puretone thresholds in decibels (db) for 
the four frequencies used for VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000   
Average
Right                       50           50            45           
40          46
Left                         55           55            60           
60          58

Speech discrimination was measured at 84 percent for the 
right ear and 80 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level II in the right ear and level IV in the 
left ear.   See 38 C.F.R.          § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 also produces a 
noncompensable rating.

Because the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, Table VIa is also for 
consideration.  Under Table VIa, the pure threshold average 
of 58 in the right ear receives a numeric designation of 
level IV.  Therefore, the evaluation remains noncompensable 
even with consideration of the exceptional pattern of hearing 
impairment.
  
In sum, the Veteran's hearing is not shown by audiometric 
testing to be worse than level IV in the right ear and level 
II in the left ear.  The criteria for compensable rating are 
therefore not met.

A private August 2004 audiology report from the Pittsburgh 
Audiology and Hearing Aid Center submitted by the Veteran 
cannot be used for VA rating purposes because the private 
examiner did not state whether the speech discrimination 
readings provided in the reports are consistent with Maryland 
CNC.  The Board does not presume that they are consistent 
with this standard.  VA regulations provide that an 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC).  38 C.F.R. § 4.85 (a).  No alternative method for 
speech discrimination is provided.  Hearing impairment can be 
calculated without reference to speech discrimination when 
the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  Here, there 
is no such certification, and the private examiner's 
inclusion of speech discrimination results would indicate 
that he found no such difficulties.  

The Board has considered the Veteran's contentions that he 
experiences severe hearing loss, that he wears hearing aids, 
and his statements to the December 2008 examiner that his 
hearing loss interferes with his ability to perform certain 
functions at work.  However, the Board is bound by the 
provisions of the rating schedule and VA regulations in 
assigning a disability rating.  The rating schedule for 
hearing loss is quite specific in the type of testing that 
must be conducted and the ranges of test results that 
correspond with a particular rating.  The testing that was 
conducted in accordance with VA regulations establishes the 
Veteran's hearing loss is not of the degree of impairment 
necessary for a compensable rating.  

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable disability rating.  In 
so concluding, the Board acknowledges the obvious sincerity 
of the Veteran in pursuing a higher rating.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than on such factors.  Based on the evidence 
of record, a higher rating is not in order.

Other Considerations

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
disabilities warranted more than the 10 percent and 
noncompensable ratings discussed above.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  The 
Board acknowledges that the evidence establishes that the 
Veteran's left hip disability impacted his ability to gain 
employment with the USPS and that the Veteran claims his 
hearing loss affects his ability to perform certain functions 
at work.  However, the disability rating for the Veteran's 
left hip is recognition that industrial capabilities are 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In addition, although the Veteran's hearing loss disability 
might be a significant problem for him because of his 
employment in security, his level of hearing impairment is 
specifically contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the left hip disability would be in excess of 10 percent 
or that the average industrial impairment from the bilateral 
hearing loss disability would be to a compensable degree.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that throughout the initial 
rating period, the Veteran's left hip disability warrants a 
10 percent rating, but not higher, the appeal is granted to 
this extent and subject to the criteria applicable to the 
payment of monetary benefits.

Entitlement to an initial compensable rating for bilateral 
hearing loss is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


